

Exhibit 10.25
 
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2


IGT-LVGI BINDING TERM SHEET


This binding term sheet (“Term Sheet”) sets forth the agreement of the parties
with regard to a second proposed investment transaction (“Second Investment
Transaction”) between IGT (“IGT”) and Las Vegas Gaming, Inc.  (“LVGI”).


1.           Initial Payment


On the same business day as the execution of this Term Sheet, IGT shall provide
to LVGI an advance of $1.5 million U.S. dollars (“The Advance”).  If the parties
do not reach a signed Second Investment Agreement on or before August 15, 2009,
IGT will have the option of: (1) converting its $1.5 million advance into LVGI’s
Series K Convertible Preferred Stock offering (presently under way with […***…])
at a price per share of $3.25 if such offering is not completed, and at the
offering price if it is completed; or (2) at the completion of the […***…] round
and upon IGT’s written request, have the $1.5 million dollars paid back to
IGT.  If IGT elects to convert into Series K Convertible Preferred Stock, the
advance shall be converted to such shares of stock, which are equivalent to
IGT’s advance when considering the closing price of that stock offering.


If LVGI is unable to complete its Series K Convertible Preferred Stock offering,
as described above, prior to August 15th 2009 The Advance shall become
immediately due and payable and LVGI does hereby grant a security interest in
all of its present and future assets as security for such obligation.  LVGI will
take all necessary actions to perfect all such security interests as soon a
practicable..


2.           Second Investment Agreement


IGT and LVGI shall endeavor to enter into a Second Investment Agreement, which
provides for IGT’s investment of a total of $3.0 million U.S. dollars
(“Investment Funds”) in LVGI, inclusive of the advance identified in Section
1.   In exchange for the Investment Funds, LVGI will issue to IGT a single share
of Series J Convertible Preferred Stock, cash dividend mandatory at 5% payable
on January 1 of each calendar year, convertible into Common Stock Series A at
the price that LVGI’s Series K Convertible Preferred Stock offering closes
(presently under way with […***…]) at the offering price at which such
transaction closes, and, if it does not close at the per share price of
$3.25.  The annual dividend will be personally guaranteed by both Russ Roth,
Chairman of the Board, and Bruce Shepard, Chief Financial Officer, of
LVGI.  LVGI shall solely use the Investment Funds for the development of IGT sb
software applications and PlayerVision® software applications.
 


 
***Confidential Treatment Requested
 

 
1

--------------------------------------------------------------------------------

 



 
3.           Addendums to Prior Agreements


IGT and LVGI previously entered into an Investment Agreement, a License and
Application Support Agreement (LASA), a Retrofit Agreement and an Intellectual
Property Access Agreement (IPAA).  IGT and LVGI shall incorporate the following
terms, in principle, into those agreements by modification or addendum thereto,
as follows:


a.           (LASA – 7.2) Article 7.2 of the existing License and Application
Support Agreement shall be amended to require that LVGI use its best efforts to
utilize IGT’s sb Media Manager as the default infrastructure for delivery of
LVGI’s PlayerVision® applications, where such is applicable and technically
feasible.


b.           (LASA – 5.7) The License and Application Support Agreement shall
have a new Section 5.7, which shall require LVGI to provide development support
for IGTsb applications requested by IGT (“IGT Requested Applications”).  LVGI’s
required support for IGT Requested Applications will be capped at […***…] of
LVGI’s then available development resources.   All IGT Requested Applications
developed by LVGI shall remain the property of LVGI.  The development time
dedicated to IGT Requested Applications shall be billed at LVGI’s published
engineering development rate, less a […***…] discount.


c.           (LASA – 6.1) Article 6.1 of the License and Application Support
Agreement shall be amended so that the distribution fee identified increases
from […***…] to […***…].  Of the […***…] distribution fee, IGT agrees that a
minimum of […***…] and up to […***…] (i.e. no less than […***…] and up to
[…***…], of the […***…]) shall become paid as commissions or bonuses to its
sales employees.


d.           (LASA – 6.5) The existing License and Application Support Agreement
shall have a new Section 6.5 whereby LVGI grants to IGT a “most favored
distributor” status such that IGT is granted the most favorable terms available
on all LVGI’s software distributor rates for LVGI’s server-based applications.


e.           (IPAA – 3.03) The existing Intellectual Property Access Agreement
shall have a new Section 3.03 whereby LVGI agrees that IGT shall have the right
to have-initiated, coordinate, finance and assist in the prosecution, defense
and enforcement of all LVGI owned Intellectual Property to which IGT has a right
of first refusal.


f.           (LASA – 7.4) The existing License and Application Support Agreement
shall include a new Section 7.4 whereby LVGI shall be required to escrow the
source code for applications that connect to IGT systems.  IGT shall have the
right to access the escrowed source code only in the event LVGI becomes
insolvent.  IGT’s rights to utilize such software shall be (if released)
unlimited.


4.           Timing


The signing of the Second Investment Agreement and the addendums to the Prior
Agreements and the final funding is expected to occur by February 27, 2009.
 
***Confidential Treatment Requested

 
 
2

--------------------------------------------------------------------------------

 



 
 
5.           Global Terms


a.           Confidentiality of any information regarding the proposed Second
Investment Transaction including the existence and provision of this Term Sheet,
the proposed terms and all transaction-related discussions shall be governed by
the Mutual Confidential Disclosure Agreement between the parties effective on
May 20, 2008.


b.           LVGI and IGT shall each bear their own fees and expenses in
connection with this Term Sheet and the Second Investment Transaction.


In witness whereof, each of the undersigned has set his hand this 13th day of
February 2009.



IGT
LVGI
       
Signed:  /s/  Richard Pennington                                          
Signed:  /s/ Jon D. Berkley                                                 
   
Printed name:  Richard Pennington                                      
Printed name:  Jon D. Berkley                                           
   
Title:  Executive Vice President - Corporate Strategy        
Title:  President and Chief Executive Officer                  
         
LVGI and Individually:
     
Signed: /s/  Russell R. Roth                                              
     
Printed Name:  Russell R. Roth                                        
     
Title:  Chairman of the Board                                           
         
LVGI and Individually:
     
Signed:  /s/ Bruce Shepard                                              
     
Printed Name:  Bruce Shepard                                        
     
Title:  Chief Financial Officer                                          

 





 
3

--------------------------------------------------------------------------------

 
